18-70-cr
United States v. Squires
                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT


                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 17th day of December, two thousand eighteen.

PRESENT:             JOSÉ A. CABRANES,
                     CHRISTOPHER F. DRONEY,
                     RICHARD J. SULLIVAN,
                                   Circuit Judges.



UNITED STATES OF AMERICA,

                             Appellee,                      18-70-cr

                             v.

RICHARD M. SQUIRES,

                             Defendant-Appellant.



FOR APPELLEE:                                            Miroslav Lovric and Paul D. Silver,
                                                         Assistant United States Attorneys, for
                                                         Grant C. Jacquith, United States Attorney,
                                                         Northern District of New York, Albany,
                                                         NY.
                                                     1
FOR DEFENDANTS-APPELLEES:                                    Melissa A. Tuohey, Assistant Federal
                                                             Public Defender, for Lisa A. Peebles,
                                                             Federal Public Defender, Northern
                                                             District of New York, Syracuse, NY.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Thomas J. McAvoy, Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the December 21, 2017 judgment of the District Court be
and hereby is AFFIRMED.

        Defendant-Appellant Richard M. Squires (“Squires”) appeals from a judgment of the District
Court sentencing him principally to 30 years’ imprisonment for sexual exploitation of a child, 18
U.S.C. §§ 2251(a), receipt of child pornography, 18 U.S.C. § 2252A(a)(2)(A), and possession of child
pornography, 18 U.S.C. § 2252A(a)(5)(B). Squires challenges his sentence as substantively
unreasonable. We assume the parties’ familiarity with the underlying facts, the procedural history of
the case, and the issues on appeal.

           We review sentences for both procedural and substantive reasonableness, applying a
“deferential abuse-of-discretion standard.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008)
(en banc) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)) (internal quotation marks omitted).
Here, Squires contends that his sentence is substantively unreasonable because the District Court
failed to account for his “history and characteristics, which were offered by the defense in mitigation
and reduced the perceived need for lengthy incarceration.” Squires Br. at 18. Though we have
generally treated such challenges as pertaining to procedural rather than substantive reasonableness,
see, e.g., United States v. Wagner-Dano, 679 F.3d 83, 88-89 (2d Cir. 2012) (“Failure to consider the
§ 3553(a) factors constitutes procedural error.”), the distinction is immaterial here because Squires’s
argument is unavailing regardless of how it is construed.

         With respect to procedural reasonableness, “we presume ‘that a sentencing judge has
faithfully discharged [his or] her duty to consider the statutory factors.’” United States v. Verkhoglyad,
516 F.3d 122, 129 (2d Cir. 2008) (quoting United States v. Fernandez, 443 F.3d 19, 30 (2d Cir. 2006)).
District courts need not fill the record with “robotic incantations that [they have] considered each of
the § 3553(a) factors,” Cavera, 550 F.3d at 193 (internal quotation marks omitted), or “make specific
responses to points argued by counsel in connection with sentencing,” United States v. Bonilla, 618
F.3d 102, 111 (2d Cir. 2010). In this case, the District Court stated that it had “considered all
pertinent information, including but not limited to . . . the submissions of counsel . . . and all of the
[§ 3553(a)] factors.” J.A. 115; see Bonilla, 618 F.3d at 111 (affirming sentence as procedurally
reasonable where district court used nearly identical language). And the District Court specifically
highlighted Squires’s “history and characteristics” as one reason for imposing a sentence below the

                                                    2
range recommended by the United States Sentencing Guidelines. J.A. 116. Accordingly, we see no
procedural error here.

         Nor can we conclude that Squires’s sentence is substantively unreasonable. A sentence is
substantively unreasonable “only in [those] exceptional cases where the trial court’s decision ‘cannot
be located within the range of permissible decisions.’” Cavera, 550 F.3d at 189 (quoting United States
v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)). The purpose of our review for substantive reasonableness
is not to substitute our view for that of the District Court, id., but to “provide a backstop for those
few cases that, although procedurally correct, would nonetheless damage the administration of
justice because the sentence imposed was shockingly high, shockingly low, or otherwise
unsupportable as a matter of law,” United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009). In light of
the particular facts of this case—which include sexual exploitation of several developmentally
disabled minors and possession of 50,000 images and videos of child pornography—Squires’s
sentence, though lengthy, is within the range of permissible decisions.

                                          CONCLUSION

        We have reviewed all of the arguments raised by Squires on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the December 21, 2017 judgment of the
District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3